Citation Nr: 1754269	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-13 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for left hip with hypertrophic changes at femoral head margins, narrowing at the medial joint space, some deformity of the femoral head and some foreshortening of the femoral neck.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to October 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO granted service connection for left hip with hypertrophic changes at femoral head margins, narrowing at the medial joint space, some deformity of the femoral head and some foreshortening of the femoral neck (left hip disability), and assigned an initial 30 percent rating, effective November 3, 2005 (the identified date of claim).  The Veteran timely appealed the assigned initial rating and effective date.

In a May 2014 decision, the Board denied an earlier effective date for the grant of service connection for left hip disability, denied an initial rating higher than 30 percent for service-connected left hip disability, and granted a separate initial 10 percent rating for left hip degenerative joint disease (DJD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 memorandum decision, the Court vacated the Board's decision with respect to the higher initial rating claim for service-connected left hip disability and remanded that claim to the Board.  The denial of an earlier effective date for the grant of service connection for left hip disability and the award of a separate initial 10 percent rating for left hip DJD were not disturbed and were dismissed.  Those issues are therefore no longer before the Board.  The Court additionally found that during the course of the appeal, the issue of a total disability rating based on individual unemployability (TDIU) had been raised by the record, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that issue as well to the Board.

In November 2016, the Board remanded the claims for a higher initial rating for service-connected left hip disability and for a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.

During the pendency of the appeal, in a September 2017 rating decision, the AOJ granted a TDIU, effective November 3, 2005.  The Board notes that while the effective date of the award of a TDIU could be up to a year prior to the date of claim, see 38 U.S.C. § 5110(b)(3) (West 2012) ("[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date"), there is no argument or evidence that a TDIU should be awarded an effective date any earlier than currently assigned.  Therefore, the Board will not address the issue of entitlement to a TDIU prior to November 3, 2005.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's left hip disability more nearly approximated fracture of shaft or anatomical neck with nonunion, without loose motion, weightbearing preserved with aid of brace.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 60 percent for the Veteran's left hip disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5255 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claim being decided herein arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his left hip disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim being decided herein and affording the Veteran VA examinations, the reports of which are of record.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, in its November 2016 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination for evaluation of his service-connected left hip disability.  The AOJ arranged for the Veteran to undergo such examination in April 2017.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board will therefore proceed to the merits of the claim.
II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, an award of service connection for disability has been granted and the assignment of an initial evaluation for this disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 60 percent rating is proper.

The Veteran's service-connected left hip disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.124a, DCs 5003-5255.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017).

The Board notes that the selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has therefore discretion in determining the appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (applying the more deferential "arbitrary, capricious" standard, rather than de novo review, to the Board's determination of the appropriate diagnostic code).  To this end, the Board observes that DC 5003 pertains to arthritis, and the Veteran is already in receipt of a separate rating for left hip DJD under DC 5010, which also pertains to arthritis and is not currently on appeal.  The Board therefore concludes that DC 5255 (femur impairment), alone, is most appropriate for the Veteran's left hip disability currently on appeal.

Under DC 5255, pertaining to femur impairment, a 30 percent rating is warranted for malunion with marked knee or hip disability.  A 60 percent rating is warranted for fracture of surgical neck with false joint.  A 60 percent rating is also warranted for fracture of shaft or anatomical neck with nonunion, without loose motion, weightbearing preserved with aid of brace.  A maximum, 80 percent rating is warranted for fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.124a, DC 5255.

In this case, the Veteran's attorney has asserted that the Veteran is entitled to a 60 percent rating for his service-connected left hip disability.  Based on the following, the Board agrees.

In October 22, 2005, based on complaints of chronic hip pain, the Veteran underwent X-ray of his left hip at a VA emergency department.  An October 2005 report of that X-ray revealed the radiologist's impression of deformity of the left femoral neck of the hip, consistent with a femoral neck fracture.  In the report, the radiologist also remarked that, "[b]ased on history, this presumably represents an acute injury."  The radiologist also noted that "[t]here is suggestion of some sclerosis of the fracture site raising the question of chronicity" and that "[t]he femoral head remains articulated within the acetabulum."  

In a March 2006 VA treatment note, the treating physician, Dr. S., commented on the "radiograph from 10/22/05."  In this regard, Dr. S. indicated that he agreed with the radiologist that X-ray showed deformity of the left hip attributable to a "left femoral neck fracture," but stated, "[a]lthough the radiologist suggested that the fracture might be acute, [the Veteran's] history suggests a chronic injury, which is supported by the sclerosis on the radiograph."  Dr. S. also commented that the Veteran's "current deformity and pain is consistent with his history of trauma to that area in the military."  Soon thereafter, in a March 2006 addendum to the above treatment note, Dr. S. stated that the Veteran "has nonunion of a left femoral neck fracture.  This causes pain and difficulty walking."

In March 2011, the Veteran underwent a VA joints examination, to include X-ray of the left hip.  The VA examiner diagnosed the Veteran with "hypertrophic changes at the femoral head margins, narrowing of the medial joint space, and some foreshortening of the femoral neck."

In March 2015, the Veteran underwent a VA hip and thigh examination, in which the Veteran was diagnosed with hypertrophic changes of the femur.  The VA examiner checked the box "No" in response to "Does the Veteran have malunion or nonunion of femur, flail hip joint or leg length discrepancy?"  No further explanation was provided.

As previously mentioned, pursuant to the Court's March 2016 memorandum decision, in November 2016, the Board remanded the claim on appeal for further development.  In this regard, the Court found that the Board essentially erred by relying on its own unsubstantiated medical opinion in concluding that the Veteran did not have nonunion or a false joint.  More specifically, the Board erred by concluding that Dr. S.'s diagnosis of a nonunion fracture was outweighed by the X-ray evidence; determining that a nonunion fracture of the femur would appear on X-ray and would be noted in a radiology report; supposing that X-ray evidence was the only basis on which a physician may diagnose a nonunion fracture; treating the absence of a statement in the radiology report as definitive evidence that the Veteran did not have a nonunion fracture; determining that the Veteran did not have a false joint because X-ray evidence did not indicated that there was a false joint; determining that a false joint would appear on X-ray and be discussed in a radiology report; and concluding that the statement in the October 2005 radiology report that the "[t]he femoral head remains articulated within the acetabulum" was highly probative objective evidence that the Veteran did not have a false joint.  In the November 2011 remand, the Board noted that the Veteran had undergone a VA examination for his left hip in March 2015, but found that the examination report did not address all the concerns raised by the Court's March 2016 memorandum decision.  Accordingly, the Board found that an additional VA examination was necessary.

In response to the Board's November 2016 remand, in April 2017, the Veteran was afforded a VA hip and thigh conditions examination, in which the VA examiner opined that "there is no documented clinical or radiological evidence to support the diagnosis or has exhibited nonunion of the left femoral neck fracture with false joint at any point during the period on appeal."  The VA examiner further concluded that "[t]he radiological evidence supports the fact that the diagnosis of nonunion of the left femoral neck fracture with false joint is in error."  This opinion is inadequate to rate the Veteran's left hip disability, as it provides an opinion only as to whether the Veteran has a nonunion fracture with false joint, as opposed to whether the Veteran has a nonunion fracture or false joint.

Thus, the Board is only left with Dr. S.'s finding of a nonunion fracture and an inadequate medical opinion, as the Court previously found all other medical evidence then of record (i.e., the October 2005 VA radiology report and April 2011 VA examination report) inadequate to resolve the issue, and the Board found that the March 2015 VA examination report inadequate to resolve the issue as well.  As the evidence shows a nonunion fracture and the Veteran's attorney has requested a 60 percent rating based on this finding, another remand for yet another medical opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) (2017) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

The evidence before the Board at this time is therefore at least evenly balanced as to whether the Veteran's left hip disability has more nearly approximated a nonunion fracture, the criterion for a higher, 60 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 60 percent for his left hip disability is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

As this was the rating specifically requested by the Veteran's attorney, discussion with regard to whether an initial rating higher than 60 percent is warranted for the Veteran's left hip disability is unnecessary.  The Board notes that the Court has held, that on a claim for a higher initial or increased rating, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and thus, such claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In so holding, however, the Court cited the case of Hamilton v. Brown, 4 Vet. App. 528 (1993) for the proposition that a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  See AB, 6 Vet. App. at 39.  To do so, the Court indicated that a claimant would have to clearly express an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition.  See id.  Here, in his most recent communication (August 2016 Additional Argument in Support of Appeal), the Veteran's attorney specifically and unequivocally asserted throughout (five times) that the Veteran was entitled to a 60 percent rating for his service-connected left hip disability.  As the Board is granting the specific relief requested, it need not address whether an initial rating higher than 60 percent is warranted.

In addition, there is no basis for any separate or higher rating under any other potentially applicable diagnostic code.  In this regard, the only diagnostic code providing for evaluations higher than 60 percent under the schedule of ratings for the hip and thigh is DC 5254, for flail joint of the hip, and DC 5250, for hip ankylosis.  See 38 C.F.R. § 4.71a, DCs 5254 and 5250 (2017).  However, there is no argument or evidence indicating flail joint or ankylosis of the left hip.  Moreover, the Board notes that the Federal Circuit recently suggested that, although separate ratings are not warranted for the shoulder, separate ratings for limitation of motion in different planes may be warranted under the diagnostic codes applicable to the hip and thigh.  See Yonek v. Shinseki, 722 F.3d 1355 (2013) (finding separate ratings not warranted for limitation of motion in different planes of the shoulder because not warranted under the applicable diagnostic codes, but that diagnostic codes addressing joints other than the shoulder assign different codes to limitation of motion in different planes, or to limitation of motion in different directions within a single plane, for example, DCs 5252 and 5253 with regard to the thigh).  Given, however, that in this case, the Veteran explicitly declined to appeal the propriety of a higher or additional separate rating for his service-connected left hip DJD, which is rated based on painful or limited motion, the Board need not address that issue, to include the initial rating for left hip DJD.  Cf. Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (holding that "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion").

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. at 369-70.


ORDER

Entitlement to an initial rating of 60 percent for the Veteran's service-connected left hip disability is granted, subject to controlling regulations governing payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


